Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 January 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Head Qrs New Windsor 29th Jany 1781.
                        
                        I have the pleasure to inform your Excellency that the detachment sent against the Mutineers as mentioned in
                            my last, surrounded them in their Quarters on the Morning of the 27th and demanded an immediate surrender, which was
                            complied with on their part without the least attempt to resist—Two of the principal actors were executed on the spot
                            & the remainder pardoned. From the appearances of penetence & submission among them, it was deemed
                            unnecessary and inexpedient to extend the punishment to a greater number.
                        I believe I may venture to assure your Excellency that the spirit of Mutiny is now completely subdued and
                            will not again shew itself. In the present instance indeed it was very partial; for the Mutineers amounted to only two
                            hundred, a great part of the line having refused to participate in their crime.
                        I requested Mr Dumat to inform you of the success of a little enterprise against a Corps of the enemy at
                            Westchester. I have since received an official account. Fifty two of them were made Prisoners, a large quantity of Forage
                            destroyed & a considerable number of Horses & Cattle brought off with scarcely any loss on our side. The
                            execution required hardiness and address the position of the Corps attacked being three or four miles within the Enemy’s
                            Redoubts—A bridge across Harlaem under the protection of one of the Redoubts was burnt to prevent reenforcements coming
                            speedily from the Island.
                        Recent letters from Virginia give me the particulars of Arnolds incursion to Richmond—He burnt there some
                            public & private stores & buildings, a foundery and some other public works in the vicinity; and
                            afterwards retired to Westover, where he first landed, five & twenty miles from Richmond—This part of the Country
                            is so thinly inhabited, that no force could be assembled in time sufficient to give him any material opposition. It was
                            expected he would immediately reimbark from Westover. Virginia intersected as it is with large navigable Rivers is greatly
                            exposed to these kinds of predatory Expeditions—nor is there any remedy against them but a Naval superiority. I think it
                            probable the Enemy will continue to disquiet that State & divert its force from the Southern extremity—while they
                            push their operations there.
                        Leslie with his detachment having landed at Charles Town was marching to form a junction with Cornwallis—This
                            being performed will enable him to recommence the offensive; and we have to apprehend with too much success, as General
                            Greene’s accounts of his situation are far from being flattering. He had taken a new position on the left of
                            Charlottesburg at a place called Checaws on the East side of the River Pedee which gives the command of a Country more
                            abundant in itself & less exhausted by Military operations—He had previously established a Post on the South side
                            of the Catawba near the forks of Broad River to straiten the limits of the enemy and cover the upper Country. His
                            disposition as far as I can judge at this distance and with an imperfect knowledge of the Country seems judicious. I have
                            the honor to be with perfect attachment Yr Excellency’s Most Obedt & Hble Servt

                        
                            Go: Washington 
                        
                    